Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, species A (Figs. 8-8A) claims 1-13 and 17-19  in the reply filed on 02/24/2022 is acknowledged.  Claims 21, 40, 44 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-13 and 17-19 are presently pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Nie, Minghao et al. “Microfluidic Fabrication of Hydrogel-Fiber Based 3-D Constructs Utilizing Liquid Rope-Coil Effect.” 2016 IEEE 29th International Conference on MEMS. January 2016, pp 207-209. “Nie”. 
Regarding claim 1, Nie discloses a biocompatible implantable medical device comprising a liquid rope coil scaffold (abstract discloses constructs for tissue engineering comprising liquid rope coil constructs). 
Regarding claim 2, Nie discloses in which the liquid rope coil scaffold is formed from a single polymer filament (Fig. 3C and pg. 209 under “Hollow Coil Fabrication” discloses use of a straight fiber to create the construct). 
Regarding claim 3, Nie discloses which the liquid rope coil scaffold is formed from a high viscosity polymer (abstract and table 1 disclose hydrogel and sodium alginate 3%).
Claims 1, 2, 4, 7-8, 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Plott et al. (2020/0047404) “Plott”.
Regarding claim 1, Plott discloses a biocompatible implantable medical device (par. 0081 discloses a scaffold for healthcare applications including internal applications in a body of a human) comprising a liquid rope coil scaffold (abstract, par. 0037 and Fig. 4 disclose a scaffold made by liquid rope coiling). 
Regarding claims 2 and 4, Plott discloses the liquid rope coil scaffold is formed from a single polymer filament (pars. 0035 and par. 0046) and  the liquid rope coil scaffold is formed from a photo-curable polymer (pars. 0028 and 0106 discloses photo curable silicone).
Regarding claims 7-8, Plott discloses an implant that incorporates a liquid rope coil scaffold disposed on all or part of a surface of the implant (Fig. 4 and par. 0081 disclose an implantable scaffold having aa liquid rope coil scaffold on all surfaces of the implant) and the liquid rope coil scaffold has variable pore size architecture (par. 0070 discloses the pore size can vary with each individual).
Regarding claim 10, Plott discloses the implant is an ex-vivo implant (par. 0081 discloses an external scaffold).
Regarding claims 12-13, Plott disclsoes the implant is a prosthetic implant including a silicone implant ((par. 0081 discloses a scaffold for healthcare applications including internal applications in a body of a human) and a silicone implant (pars. 0028 and 0106 discloses photo curable silicone).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nie, Minghao et al. “Microfluidic Fabrication of Hydrogel-Fiber Based 3-D Constructs Utilizing Liquid Rope-Coil Effect.” 2016 IEEE 29th International Conference on MEMS. January 2016, pp 207-209. “Nie” in view of Saffran (2005/0152950). 
Regarding claims 5 and 17, Nie discloses the claimed invention of claim 1; except for the liquid rope coil scaffold comprises cells incorporated into pores of the scaffold and the implant is a cell-encapsulation device that is partially or fully covered with the liquid rope coil scaffold.  However, Saffran teaches a similar scaffold comprising cells incorporated into pores of the scaffold (par. 0030 discloses cells grown into pores of scaffold 1; Figs. 2f and 4a) and the implant 8 is partially or fully covered with the scaffold (Fig. 2f). The tubular liquid rope coil scaffold of Nie when modified to to fully cover the implant 8 in Saffran, would arrive at the implant being covered with the liquid rope coil scaffold.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scaffold in Nie to include cells incorporated into pores of the scaffold and the implant is a cell-encapsulation device that is partially or fully covered with the liquid rope coil scaffold, as taught and suggested by Saffran, for allowing cellular ingrowth into the scaffold for enhancing biocompatibility. 
Regarding claims 7, 9 and 18, Nie discloses the claimed invention of claim 1 including a tubular rope coil scaffold (Fig. 3 discloses a hollow coil); except for an implant that incorporates a liquid rope coil scaffold disposed on all or part of a surface of the implant and the implant comprises a composite barrier layer disposed on all or part of the surface of the implant, the composite barrier layer comprising a microporous barrier layer and the liquid rope coil scaffold layer and a composite barrier layer defining a chamber or lumen. However, Saffran teaches a similar scaffold comprising an implant (abstract and Fig. 2f) that incorporates a scaffold 1 disposed on all or part of a surface of the implant 8 and the implant comprises a composite barrier layer (combination of microporous layer 2  and porous layer 1) comprising a lumen (Fig. 2f) disposed on all or part of the surface of the implant 8 (as shown in Fig. 2f and par. 0023), the composite barrier layer comprising a microporous barrier layer 2 and a scaffold layer 1 (Fig. 2f). The tubular liquid rope coil scaffold of Nie when modified to include the microporous barrier layer 2 and implant 8, would result in the composite barrier layer comprising a microporous barrier layer and the liquid rope coil scaffold layer.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scaffold in Nie to include an implant that incorporates a liquid rope coil scaffold disposed on all or part of a surface of the implant and the implant comprises a composite barrier layer disposed on all or part of the surface of the implant, the composite barrier layer comprising a microporous barrier layer and the liquid rope coil scaffold layer and a composite barrier layer defining a chamber or lumen, as taught and suggested by Saffran, for providing a scaffold that provides structural stability whilst allowing drug delivery (par. 0023 of Saffran). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nie, Minghao et al. “Microfluidic Fabrication of Hydrogel-Fiber Based 3-D Constructs Utilizing Liquid Rope-Coil Effect.” 2016 IEEE 29th International Conference on MEMS. January 2016, pp 207-209. “Nie” in view of Campbell et al. (2003/0175410) “Campbell”. 
Nie discloses the claimed invention of claim 1; except for a bio-ink comprising a polymer and a therapeutically active agent.  However, Campbell teaches a similar scaffold comprising a bio-ink comprising a polymer and a therapeutically active agent (par. 0009).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scaffold in Nie to include a bio-ink comprising a polymer and a therapeutically active agent, as taught and suggested by Campbell, for using materials that provide biomimetic scaffolds that enhance biocompatibility. 
Claims 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nie, Minghao et al. “Microfluidic Fabrication of Hydrogel-Fiber Based 3-D Constructs Utilizing Liquid Rope-Coil Effect.” 2016 IEEE 29th International Conference on MEMS. January 2016, pp 207-209. “Nie” in view of Saffran (2005/0152950) further in view of Plott et al. (2020/0047404) “Plott”.
Nie discloses the claimed invention of claim 1 including a tubular rope coil scaffold (Fig. 3 discloses a hollow coil); except for the implant is an ex-vivo implant and the ex-vivo implant is a section of a synthetic vasculature, in which the liquid rope coil scaffold provides a tubular coating on the section of vasculature.  However, Saffran teaches a similar scaffold comprising an implant 8 is a section of synthetic vasculature (Fig. 2f), in which the scaffold 1 provides a tubular coating on the section of synthetic vasculature (scaffold 1 is a coating on tubular vessel 8 and is made of synthetic polymers; claim 31). Furthermore, Plott discloses an ex-vivo implant (par. 0081 discloses an external scaffold).  The tubular liquid rope coil scaffold of Nie when modified to be an ex-vivo tubular coating on the section of vasculature of Saffran, would result in the ex-vivo implant is a section of synthetic vasculature, in which the liquid rope coil scaffold provides a tubular coating on the section of vasculature.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scaffold in Nie to include an ex-vivo implant and the ex-vivo implant is a section of synthetic vasculature, in which the liquid rope coil scaffold provides a tubular coating on the section of vasculature, as taught and suggested by Saffran and Plott, for providing a scaffold that is capable for external use and provides structural stability whilst allowing drug delivery (par. 0023 of Saffran). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774